department of the treasury internal_revenue_service washington d c date number release date cc pa apjp tl-n-7114-00 uil memorandum for area_counsel sbse2 cc sb phi1 attn david a breen from curt g wilson assistant chief_counsel administrative provisions judicial practice division procedure administration subject significant service_center advice this responds to your request for significant advice dated date in connection with a question posed by the philadelphia service_center regarding the validity of faxed signatures on delinquent returns for purposes of this response faxing is a process in which a fax machine electronically scans an original document reduces the document to a series of digital signals and transmits those signals over telephone lines to a receiving machine that reassembles the signals and then reproduces the original document faxing gives the receiver a dollar_figurefaxed copy of the original document the signature on a faxed copy is likewise a copy of the dollar_figureoriginal signature issue whether under the circumstances described below a faxed copy of a taxpayer s signature is an acceptable signature for purposes of sec_6061 and sec_6065 of the internal_revenue_code conclusion sec_6061 and sec_6065 of the code give the secretary broad discretion to prescribe the method of signing any return statement or other document under this discretion the secretary is authorized to prescribe faxed signatures on returns statements or other documents despite the general preference for original signatures chief_counsel does not object to the acceptance of faxed returns under the circumstances described below facts in the case of taxpayers who are delinquent in filing their income_tax returns the automated substitute for return asfr unit of the philadelphia service_center psc prepares a substitute for return sfr and sends these taxpayers a 30-day_letter explaining the proposed assessment of tax the letter advises the taxpayer that unless the taxpayer voluntarily files a return the service will assess tax based on the income information it has available the 30-day_letter invites the taxpayer to mail a return to psc for filing and processing taxpayers occasionally contact the asfr unit by telephone to ask whether they may fax their delinquent returns to psc the 30-day_letter does not provide any fax number to which the taxpayer can fax a return the asfr unit proposes to give its fax number to these taxpayers and allow them to fax their delinquent returns to psc the asfr unit will treat the faxed return as the taxpayer’s original return and will not require the taxpayer to send the copy containing the original pen-and-ink signature the asfr unit has requested advice as to whether a faxed copy of a taxpayer s manual signature sufficiently authenticates and verifies the return so that asfr may accept these returns for filing and processing law discussion sec_6061 of the code provides as a general_rule that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary sec_6065 specifies that except as otherwise provided by the secretary any return declaration statement or other document required to be made under any provision of the internal revenue laws or regulations shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_301_6061-1 of the regulations on procedure and administration provides that the secretary may prescribe in forms instructions or other appropriate guidance the method of signing any return statement or other document required to be made under any provision of the internal revenue laws or regulations preference for original signatures the signature requirement set forth in sec_6061 and sec_6065 is for purposes of authenticating and verifying the return or other document submitted first the signature authenticates the return by identifying the return as the signer s second the signature operates to confirm the truth correctness and completeness of the return thus in adopting a particular signature method the service must be satisfied that the signature reliably authenticates and verifies the return or other documents submitted reliability is ultimately a factual question it has traditionally been our position that sec_6061 and sec_6065 of the code contemplate original signatures the code does not define signature but rather subsumes the common_law definition at common_law the critical element of a signature is the signer s act of adopting the document being dollar_figuresigned thus the requirement for an dollar_figureoriginal signature can be satisfied by a faxed copy of a taxpayer s manual signature if the taxpayer adopts the faxed copy as his or her signature for purposes of the return the critical administrative task for the service is to determine whether the taxpayer intended to adopt the copy chief_counsel has been reluctant to approve faxed signatures in situations where authenticating safeguards were not present however we do not object to the service accepting copies of a taxpayer s manual signature as originals in cases when the service is reasonably certain that the taxpayer has adopted the copy asfr proposal based on the facts presented we have no legal objection to the service’s proposal to accept faxed returns in the asfr program subject_to the recommendations made below however the decision to accept faxed returns is largely a business decision based on the risks and benefits to tax_administration the office of the director electronic_tax_administration must approve any proposal to accept faxed signatures traditionally that office has agreed to accept faxed signatures only after carefully weighing the risks and benefits and narrowly defining the circumstances under which it will accept copies of manual signatures see gcm date dollar_figurewe believe that sec_6061 requires an original signature unless there is a specific exception provided revproc_78_29 1978_2_cb_526 dollar_figure a ll taxpayer signatures on forms to be filed with the internal_revenue_service must be original signatures affixed subsequent to the reproduction process for example the service has developed procedures for corresponding with taxpayers by fax machine to perfect unsigned returns mailed to the service centers these procedures require the service centers to contact the taxpayer by telephone verify the taxpayer s identity and offer to transmit a dollar_figurejurat notice to the taxpayer by fax machine if the taxpayer agrees to sign the return by fax the service exchanges fax telephone numbers with the taxpayer and advises the taxpayer that his or her faxed signature will be treated as his or her original signature and will become part of the taxpayer s return the safeguards inherent in this procedure improve the reliability of the faxed signature if after analyzing the risks and benefits to tax_administration the service decides to accept faxed signatures in the asfr program we recommend that it implement safeguards similar to those described above specifically we recommend that the service verify the identity of taxpayers calling to request permission to fax their returns we also recommend that the service advise the taxpayer during the telephone conversation that the faxed return will constitute the taxpayer’s valid signed income_tax return for the taxable_year further the service should note in the taxpayer’s history file the date the taxpayer called the service and that the taxpayer agreed to fax his or her return to the service we recommend that the service not put its fax number on its asfr notices but supply its fax number only after verifying the identity of the taxpayer and advising the taxpayer that the faxed return will constitute his or her original income_tax return finally the service should update its manual to provide specific instructions to employees responsible for accepting faxed returns we are furnishing a copy of our advice to ms carol brauzer of the office of the director electronic_tax_administration we recommend that the service consult with ms brauzer prior to implementing its proposal if you have any questions regarding our legal conclusion please contact elizabeth kaye at curtis g wilson by andrew j keyso acting assistant to the chief branch
